Citation Nr: 1616781	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-21 558	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than January 11, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Therapist


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Army from May 1952 to February 1955, and from September 1963 to July 1967, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claim.  

A Board videoconference hearing was held before the undersigned in March 2016.  A transcript of the hearing has been associated with the record.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his initial claim for service connection for posttraumatic stress disorder (PTSD) in February 1994.  Service connection for PTSD and for an anxiety disorder was denied in a rating decision issued in August 1994.  The Veteran was notified of the denial that same month, but he did not appeal.  

In a VA Form 21-526 submitted in January 2001, the Veteran stated he was seeking service connection for PTSD.  His claim was denied in a rating decision issued in May 2001.  In July 2001, the Veteran wrote to the RO and stated that, although he had been denied service connection for PTSD because he did not have a confirmed diagnosis of PTSD, he now had the diagnosis and was being treated for PTSD at a VA facility.  

In August 2001, the RO granted service connection for PTSD, effective May 18, 2001, the date that the Veteran was diagnosed with PTSD at a VA facility.  The Veteran did not submit a notice of disagreement within a year of the notice of the August 2001 rating decision and additional evidence pertaining to the effective date was not received.  However, in November 2014, the RO issued a rating decision in which the effective date for the grant of service connection for PTSD was changed to January 11, 2001 (the date of the claim).  The only basis for changing the final effective date would have been on the basis of clear and unmistakable error.  The RO's decision vitiated the finality of the August 2001 decision with regard to the effective date.  38 C.F.R. § 3.105(e) (2015).

In various written statements, the Veteran and his representative have argued that the effective date for the grant of service connection should have been in 1994 when he initially claimed entitlement to service connection for PTSD.  The Veteran and his representative also presented argument to that effect during the March 2016 Board hearing.  His therapist presented testimony to the effect that the Veteran had been misdiagnosed with an anxiety disorder in 1994, instead of being diagnosed with PTSD.  

The Veteran indicated that he was claiming clear and unmistakable error (CUE) in the August 1994 rating decision.  The Veteran's appeal for an earlier effective date for the grant of service connection for PTSD is inextricably intertwined with his claim for CUE in the August 1994 rating decision, since a successful CUE claim is another way to obtain an earlier effective date.  See Shields v. Brown, 8 Vet. App. 346, 350-51 (1995); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The May 2014 Statement of the Case (SOC) reflects that the RO did not consider the CUE issue.  The Board cannot adjudicate the CUE question prior to its adjudication by an AOJ.  Jarrell v. Shinseki, 20 Vet. App. 326 (2006).  Therefore, the Board must defer adjudication of the appeal for an earlier effective date until the AOJ addresses the CUE motion in the first instance.  The appeal for an earlier effective date for the grant of service connection for PTSD must therefore be remanded to allow for adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's allegation of clear and unmistakable error in the August 1994 rating decision that denied service connection for PTSD and an anxiety disorder.

2.  If the benefit sought on appeal is not fully granted, issue a supplemental SOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

